Per Curiam:
The petition for writ of certiorari filed in this case by Harry Charles Koehler presented the following question:
"Did Petitioner knowingly and intelligently waive his privilege against compulsory self-incrimination when he pleaded not guilty to an agreed statement of facts?”
The petition having been granted, the judgment of the Court of Special Appeals affirming the conviction is hereby affirmed. Maryland Rule 811 d 3.
• Judgment of the Court of Special Appeals affirmed.

Costs to be paid by the petitioner.